— Order, Supreme Court, Bronx County (Ralph Fabrizio, J.), entered June 4, 2007, which denied petitioner’s application for a writ of habeas corpus and dismissed the proceeding, unanimously affirmed, without costs.
Although the remedy of habeas corpus is unavailable because petitioner is no longer in custody, this proceeding is not moot because, among other things, it affects parole time credited to petitioner. Therefore, we consider the matter as a CPLR article 78 proceeding (see CPLR 103 [c]). Nevertheless, petitioner’s arguments are without merit. Regardless of any alleged indications to the contrary, petitioner’s 1994 sentence ran consecutively to his previous sentences (see People ex rel. Gill v Greene, 12 NY3d 1 [2009]). Concur — Tom, J.P., Mazzarelli, Nardelli, Catterson and Moskowitz, JJ.